DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the first side of the substrate further includes a layer of thermoreactive or thermosensitive dyes or inks, which when activated form a printed image” is indefinite. Claim 1 requires that the first side of the substrate has a first release coat. It is not clear what the structural relationship is between the release coat and the thermoreactive or thermosensitive dyes or inks, whether they are both in contact with the first side of the substrate, whether the release coating covers the thermoreactive or thermosensitive dyes or inks, or whether the thermoreactive or thermosensitive dyes or inks cover the release coat. In paragraph [0016] of the specification, it discloses that the first side of the substrate includes a layer  of thermoreactive or thermosensitive dyes or inks and a release coating over the thermoreactive or thermosensitive dyes or inks. This is further exemplified in the embodiment shown by Figure 18. 
Regarding claim 6, the limitation reciting “wherein the greater thickness of a repositional adhesive is between about fifty percent (50%) to four times greater in thickness than the first thickness of the first adhesive” is indefinite. Claim 6 depends from claim 1, which require a first adhesive and a second adhesive. The second adhesive is disclosed as “having a greater thickness than the first thickness of the area of the first adhesive” (see lines 5-6 of claim 1).
Claim 1 does not recite or require that either the first adhesive or the second adhesive is a repositional adhesive, therefore, it is unclear if the recitation of “a repositional adhesive” is intended to refer back to the second adhesive of claim 1 or an additional adhesive present on the label, such that there are three adhesives total: first adhesive, second adhesive, repositional adhesive.  
Additionally,  if the repositional adhesive is the second adhesive, claim 1 requires that the second adhesive has a greater thickness when compared to the first adhesive (see lines 5-6 of claim 1). Claim 6 recites that the thickness of the repositional adhesive (assumed to be second adhesive) “is between about fifty percent (50%) to 4 times greater in thickness than the first thickness of the first adhesive”. This range is indefinite because it appears that the lower end of the range “fifty percent (50%)” implies that the second adhesive has 50% or half the thickness of the first adhesive, which is counter to claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 2, 5, 7, 9, 10, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeske (US 2020/0005681, cited on IDS).
Regarding claims 1, 7, 9 and 15, Jeske teaches a linerless label comprised of a substrate (label; 100) having a front side (101) and a backside (102) (Figure 1A-B; [0015-0048, 0052-0055]). The front side (101; first side) may be coated with a release coating ([0052]). The backside (102; second side) of the substrate is coated with a second adhesive (104; first adhesive) of a first thickness in a pattern, and a first adhesive (103; second adhesive) of a second thickness in a pattern, wherein the thickness of the first adhesive (103; second adhesive) is greater than the thickness of the second adhesive (104; first adhesive) (Figure 1A-B; [0015-0048, 0052-0055]). As shown in Figures 1A and 1B, the first adhesive (103; second adhesive) is coated in diagonally-directed bars on the backside of the label, wherein each set of adjacent bars includes a gap or space sufficient to print or coat the second pattern for the second adhesive (104; first adhesive) ([0018-0025]).
The limitation in line 1 reciting “wherein the greater thickness of the second adhesive reduces contact between the first adhesive and the first release coat when the linerless label media comprises a linerless label roll configured for use in a printer” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The linerless label taught by Jeske teaches all the structural features of claim 1, and therefore, is capable of performing in the manner claimed. 
Regarding claim 2, Jeske teaches all the limitations of claim 1 above, and further teaches that the front side (101; first side) includes a thermally activated ink ([0052]). 
Regarding claim 5, Jeske teaches all the limitations of claim 1 above, and further teaches that the non-thermal coated side of the label substrate can be coated with an adhesive primer ([0055]). 
Regarding claims 10 and 11, Jeske teaches all the limitations of claim 1 above, and further teaches that at least one area of the first adhesive (103; second adhesive) is a longitudinal strip of adhesive substantially centered on the substrate and at least one area of the second adhesive (104; first adhesive) is a longitudinal strip adjacent to the  at least one area of the first adhesive (103; second adhesive) as shown by Figures 1A and 1B. The reference additionally teaches that the first adhesive (103; second adhesive) can comprise microspheres ([0016-0021]). 
Regarding claim 12, Jeske teaches all the limitations of claim 1 above, and further teaches that the second side of the substrate comprises a gap (105; at least one peel edge) to provide an area where the label can be handled before applying the label to the intended surface ([0026]). The gap (105; at least one peel edge) enables a hand and/or glove to grasp the label without touching the adhesive, making the labels easier to handle. 
	



Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeske (US 2020/0005681; cited on IDS).
Regarding claims 13 and 18, Jeske teaches all the limitations of claim 1 above and teaches that the front side (101; first side) may be coated with a release coating ([0052]). While the reference does not expressly teach a second release coating applied to portions of the first substrate over areas that when the media is in roll form, are in contact with the areas of the first adhesive on the second side of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the entire front side (101; first side) of the label taught by Jeske with the release coating (first release coating and second release coating) to ensure that neither the second adhesive (104; first adhesive) nor the first adhesive (103; second adhesive) would adhere to the front side (101; first side) when the label is in roll form. 
Regarding claim 14, Jeske teaches a linerless label roll comprised of a substrate (label; 100) having a front side (101) and a backside (102) and a longitudinal axis along with the roll is wound (Figure 1A-B; [0015-0048, 0052-0055]). The backside (102; second side) of the substrate is coated with a second adhesive (104; first adhesive) of a first thickness in a pattern, and a first adhesive (103; second adhesive) of a second thickness in a pattern, wherein the thickness of the first adhesive (103; second adhesive) is greater than the thickness of the second adhesive (104; first adhesive) (Figure 1A-B; [0015-0048, 0052-0055]). As shown in Figures 1A and 1B, the first adhesive (103; second adhesive) is coated in diagonally-directed bars on the backside of the label, wherein each set of adjacent bars includes a gap or space sufficient to print or coat the second pattern for the second adhesive (104; first adhesive) ([0018-0025]).
The front side (101; first side) may be coated with thermally activated inks and a release coating ([0052]). While the reference does not expressly teach that the release coating is over the thermally activated inks, such a feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the thermally activated inks remain on the label when the label is unrolled.
The limitation in line 1 reciting “wherein the greater thickness of the second adhesive reduces contact between the at least one area of the first adhesive and the first side of the substrate to prevent an inadvertent removal or damage to the layer of thermosensitive inks during an unwinding of the linerless label roll” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The linerless label taught by Jeske teaches all the structural features of claim 1, and therefore, is capable of performing in the manner claimed

Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeske (US 2020/0005681) in view of Ko et al. (US 2009/0162595) as evidenced by Anderson et al. (US 2009/0270003).
Regarding claims 3, 4 and 16, Jeske teaches all the limitations of claim 1 above. Jeske teaches that the first adhesive (103; second adhesive) can be a moisture activated pressure sensitive adhesive comprising microspheres, but does not expressly teach that the adhesive is respositional. 
Anderson et al. teaches that microspheres have been proven to be extremely useful in pressure sensitive adhesive as they allow the articles to which they are applied to be repositionable ([0004, 0006-0017, 0086-0088]). Therefore, the moisture activated pressure sensitive adhesive comprising microspheres taught by Jeske would be respositional. 
Jeske does not expressly teach that the area of the second adhesive (104; first adhesive) comprises a permanent adhesive and the area of the first adhesive (103; second adhesive) comprises a removable or repositional adhesive. 
Ko et al. teaches a striped adhesive construction comprising a first adhesive in a plurality of spaced apart stripes of adhesive coated onto a facestock layer and a second adhesive in a plurality of spaced apart strips of adhesive coated onto the facestock layer in between the stripes of the first adhesive (Abstract; Figure 1, 2, 6a, 6b, 11, 12a-c; [0008-0015, 0036-0039, 0043-0052, 0065-0074]). Utilizing two different adhesives enables the manipulation of desired adhesive properties in a single adhesive construction, such as a permanent adhesive and a repositional adhesive (abstract, [0008-0015]). In one embodiment, Ko et al. teaches that a repositional adhesive paired with a permanent adhesive allows for the adhesive layer to be initially repositionable after being applied to a substrate to ensure the correct placement and then form a permanent bond with the substrate after a period of time ([0011-0014]). Depending on the desired properties, the repositional adhesive stripes can be wider than the stripes of permanent adhesive or vice versa ([0011-0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second adhesive (104; first adhesive) and the first adhesive (103; second adhesive) of Jeske to comprise a permanent adhesive and repositional adhesive as taught by Ko et al. to allow for the label to be repositioned upon initial application to ensure proper placement before forming a permanent bond.  
Regarding claim 17, Jeske in view of Ko et al. teaches all the limitations of claim 16 above. The backside (102; second side) of the substrate is coated with a second adhesive (104; first adhesive) of a first thickness in a pattern, and a first adhesive (103; second adhesive) of a second thickness in a pattern, wherein the thickness of the first adhesive (103; second adhesive) is greater than the thickness of the second adhesive (104; first adhesive) (Figure 1A-B; [0015-0048, 0052-0055]). Ko et al. further teaches that width, pattern and amounts of adhesive can be varied based upon the desired properties of the resultant label adhesive ([0043-0052]). One of ordinary skill in the art would recognize that increasing the amount, width, pattern of a respositional adhesive would increase the repositional or removable features of the label, and similarly, increasing the amount, width pattern of a permanent adhesive would increase the permanent adhesion properties of the label. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label taught by Jeske in view of Ko et al. to have the first adhesive (103; second adhesive) with greater thickness be the respositional adhesive and the second adhesive (104; first adhesive) be the permanent adhesive based upon the desired amount of repositionability for the label. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeske (US 2020/0005681) as evidenced by Anderson et al. (US 2009/0270003).
Regarding claim 6, Jeske teaches all the limitations of claim 1 above. Jeske teaches that the first adhesive (103; second adhesive) can be a moisture activated pressure sensitive adhesive comprising microspheres, but does not expressly teach that the adhesive is respositional. 
Anderson et al. teaches that microspheres have been proven to be extremely useful in pressure sensitive adhesive as they allow the articles to which they are applied to be repositionable ([0004, 0006-0017, 0086-0088]). Therefore, the moisture activated pressure sensitive adhesive comprising microspheres taught by Jeske would be respositional. 
Jeske does not expressly teach that the greater thickness of the first adhesive (103; second adhesive) is between about fifty percent (50%) and four times greater in thickness than the thickness of the second adhesive (104; first adhesive). Jeske does teach that the ratio of widths and amounts of the first adhesive (103; second adhesive) and the second adhesive (104; first adhesive) can be modified based on the dimensions of the label and the desired amount of both adhesives. Therefore, it would be obvious to one of ordinary skill in the art to modify the amounts of both the first adhesive (103; second adhesive) and the second adhesive (104; first adhesive) to fall within in the claimed range based upon the desired amounts of each adhesive and the size of the label itself. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeske (US 2020/0005681) in view of Casper et al. (US 5,782,496).
Regarding claim 8, Jeske teaches all the limitations of claim 7 above, however, the reference does not expressly teach the pattern of areas of adhesive includes spaces between the plurality of areas of first adhesive wherein a lateral cut across the linerless label media would not insect the plurality of areas of the first adhesive. 
Casper et al. teaches a linerless label comprising a label substrate with adhesive patterns (53), wherein the label substrate comprises non-adhesive areas for cutting the labels from a label roll such that the cutters do not contact the adhesive, thereby extending the length of time the cutters can be used before cleaning (Figure 7; col. 6 Ln. 1-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the labels taught by Jeske to include non-adhesive areas corresponding to the areas the labels will be cut to ensure the cutters do not contact the adhesive, thus extending the length of time the cutters can be used before cleaning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vigunas et al. (US 2007/0267146) teaches a thermally printable linerless label (Figure 3-11, [0009, 0028-0038]).
Wiklof et al. (US 7,329,449) teaches a linerless label having a thermal image forming layer thereon (Figure 1-3, col. 3 Ln. 30-col. 6 Ln. 25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785